DETAILED ACTION
This action is in response to the claims filed 4/21/2022 for application 15/878,543. Claims 1 and 13 have been amended, thus claims 1-19 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knag et al. ("A 1.40mm2 141mW 898GOPS Sparse Neuromorphic Processor in 40nm CMOS", hereinafter "Knag") in view of Yuan et al. ("CORAL: Coarse-grained Reconfigurable Architecture for ConvoLutional Neural Networks", hereinafter "Yuan").

Regarding claim 1, Knag teaches A configurable convolution processor, comprising:
a front-end processor configured to receive an input having an array of values and a convolutional kernel of a specified size to be applied to the input (“We design a sparse neuromorphic processor for object recognition based on convolutional deep belief network trained with sparsity regularization. The processor adopts a representative 3-layer configuration (Fig. 1) that supports common image and video processing tasks [pg. 1, § A Sparse Neuromorphic Processor, ¶2; See further “A conventional k×k patch convolver (Fig. 2(a)) that computes the convolution of a k×k kernel with an input works well for dense inputs)” [pg. 1, Sparse Convolver, ¶1]]); and 
a plurality of neurons interfaced with the front-end processor (“To introduce sparsity, a term of neuron activity is added to the cost function, and learning is done via sparsity regularization…The processor adopts a representative 3-layer configuration (Fig. 1) that supports common image and video processing tasks” [pg. 1, A Sparse Neuromorphic Processor, ¶1-2; layers implies a plurality of neurons]), each neuron includes a physical convolution module with a fixed size (“A conventional k×k patch convolver (Fig. 2(a)) that computes the convolution of a k×k kernel” [pg. 1, § Sparse Convolver, ¶1; The kxk patch convolver would be a fixed size since it would be performing a 2-dimensional (2D) convolution. KxK would always be 2-dimensional. Each neuron would have to be implemented with hardware such as a processor to perform the operations thus corresponds to a physical convolution module.]); wherein each neuron is configured to receive a portion of the input and the convolutional kernel from the front-end processor (See Fig. 2. (c) illustration of line convolver operation), and operates to convolve the portion of the input with the convolutional kernel (“The line convolver computes the convolution of an input pixel with a row in the kernel (Fig. 2(c)).” [pg. 1, § Sparse Convolver, ¶1]), where each instruction in the set of instructions identifies individual elements of the input and a particular portion of the convolutional kernel to convolve using the physical convolution module (“The line convolver computes the convolution of an input pixel with a row in the kernel (Fig. 2(c)). The row address of the input pixel determines which row of the kernel to use, and the column address of the input pixel sets the selector for data alignment.” [pg. 1, § Sparse Convolver, ¶1; Fig. 2 (c) also shows individual portions of the convolutional kernel and the input being input into the neurons. 
    PNG
    media_image1.png
    330
    255
    media_image1.png
    Greyscale
]).
	Knag doesn’t explicitly go into details about convolving in accordance with a set of instructions where each convolutional operation is performed in accordance with a different instruction in the set of instructions
	Yuan teaches convolving in accordance with a set of instructions where each convolutional operation is performed in accordance with a different instruction in the set of instructions (“Present a coarse-grained reconfigurable CNN architecture, containing configuration neural blocks. It supports convolution operations with different kernel sizes, ranging from 1x1 to 12x12. At least 1.76x energy efficiency is achieved by adopting application-specific neural blocks and more than half of on-chip weight memory usage is removed by reconfigurable data quantization” [pg. 1, Introduction, right col, first bullet; See further: Yuan discloses sets of instructions “The accelerator is controlled by instructions from memory. Both image and weight data are loaded into the buffer SRAM and transferred to the image and filter buffers. After the convolution operations finished in CNBs, results will be added with bias. The results are sent to the ReLU unit and stored in the output buffer, which will be fetched by the buffer SRAM and used as the input image for the next loop. If there is a pooling layer after this convolution layer, data will be loaded into an independent pooling module from the buffer SRAM” [pg. 3, left col, para under Fig. 4]])
	Knag and Yuan are in the same field of endeavor of using neuromorphic processors/accelerators. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Knag’s neuromorphic processor to implement different instructions to perform convolutional operations on kernels of different sizes as taught by Yuan. One would have been motivated to make this modification in order to reduce energy consumption and on-chip memory requirements. [Abstract, Yuan]

Regarding claim 2, Knag/Yuan teaches The configurable convolution processor of claim 1,
Although Knag teaches convolving the input with the convolutional kernel (“The line convolver computes the convolution of an input pixel with a row in the kernel (Fig. 2(c)).” [pg. 1, § Sparse Convolver, ¶1]), the reference doesn’t go into details of determining a set of instructions.
Yuan teaches wherein the front-end processor determines the set of instructions for convolving the input with the convolutional kernel and passes the set of instructions to the plurality of neurons (“The accelerator is controlled by instructions from memory. Both image and weight data are loaded into the buffer SRAM and transferred to the image and filter buffers. After the convolution operations finished in CNBs, results will be added with bias. The results are sent to the ReLU unit and stored in the output buffer, which will be fetched by the buffer SRAM and used as the input image for the next loop. If there is a pooling layer after this convolution layer, data will be loaded into an independent pooling module from the buffer SRAM” [pg. 3, left col, para under Fig. 4; note: multiple layers imply a plurality of neurons])
Knag and Yuan are in the same field of endeavor of using neuromorphic processors/accelerators. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Knag’s neuromorphic processor to implement different instructions to perform convolutional operations on kernels of different sizes as taught by Yuan. One would have been motivated to make this modification in order to reduce energy consumption and on-chip memory requirements. [Abstract, Yuan]

Regarding claim 3, Knag/Yuan teaches The configurable convolution processor of claim 2 where Knag teaches wherein the front-end processor defines a fixed block size for the input based on the specified size of the convolutional kernel and size of the physical convolution module (“The effective use of sparsity to reduce workload is a challenge for parallel architectures, as random sparse inputs result in redundant operations and memory contention. A conventional k×k patch convolver (Fig. 2(a)) that computes the convolution of a k×k kernel with an input works well for dense inputs” [pg. 1, Sparse Convolver, ¶1; The kxk patch convolver would be a fixed size since it would be performing a 2-dimensional (2D) convolution. KxK would always be 2-dimensional.]), divides the input into segments using the fixed block size and cooperatively operates with the plurality of neurons to convolve each segment with the convolutional kernel (“
    PNG
    media_image2.png
    356
    532
    media_image2.png
    Greyscale
” [Fig. 2. (a) teaches cooperatively operates with the plurality of neurons to convolve the input segments with the kernel]).

Regarding claim 5, Knag/Yuan teaches The configurable convolution processor of claim 1 Knag teaches wherein the physical convolution module has a fixed size (“A conventional k×k patch convolver (Fig. 2(a)) that computes the convolution of a k×k kernel with an input works well for dense inputs” [pg. 1, Sparse Convolver, ¶1; The kxk patch convolver would be a fixed size since it would be performing a 2-dimensional (2D) convolution. KxK would always be 2-dimensional.]).
Regarding claim 7, Knag/Yuan teaches The configurable convolution processor of claim 1 Knag teaches wherein the input is further defined as an image having a plurality of pixel values (“The line convolver computes the convolution of an input pixel with a row in the kernel (Fig. 2(c))” [pg. 1, § Sparse Convolver, ¶1; See also Fig. 1. discloses an image with pixel values]).

Regarding claim 13, Knag teaches A method for convolving an input with a convolutional kernel in a configurable convolution sparse coding processor, comprising: 
providing, by a neuron, a physical convolution module (“To introduce sparsity, a term of neuron activity is added to the cost function, and learning is done via sparsity regularization…The processor adopts a representative 3-layer configuration (Fig. 1) that supports common image and video processing tasks” [pg. 1, A Sparse Neuromorphic Processor, ¶1-2; layers implies a plurality of neurons]); 
receiving, by the neuron, a convolutional kernel of a specified size, where the physical convolution module has a fixed size (“A conventional k×k patch convolver (Fig. 2(a)) that computes the convolution of a k×k kernel” [pg. 1, § Sparse Convolver, ¶1; The kxk patch convolver would be a fixed size since it would be performing a 2-dimensional (2D) convolution. KxK would always be 2-dimensional.]); 
receiving, by the neuron, at least a portion of an input to be convolved with the convolutional kernel, where the input has an array of values (“
    PNG
    media_image2.png
    356
    532
    media_image2.png
    Greyscale
” [See Fig. 2(a) discloses a portion of the input to be convolved with the kernel.); 
where each instruction in the set of instructions identifies individual elements of the input and a particular portion of the convolutional kernel to convolve using the physical convolution module (“The line convolver computes the convolution of an input pixel with a row in the kernel (Fig. 2(c)). The row address of the input pixel determines which row of the kernel to use, and the column address of the input pixel sets the selector for data alignment.” [pg. 1, § Sparse Convolver, ¶1; Fig. 2 (c) also shows individual portions of the convolutional kernel and the input being input into the neurons. 
    PNG
    media_image1.png
    330
    255
    media_image1.png
    Greyscale
]); 
convolving, by the neuron, the portion of the input with the convolutional kernel in accordance with the set of instructions (“The line convolver computes the convolution of an input pixel with a row in the kernel (Fig. 2(c)).” [pg. 1, § Sparse Convolver, ¶1]).
Knag doesn’t explicitly go into details about convolving in accordance with a set of instructions where each convolutional operation is performed in accordance with a different instruction in the set of instructions
	Yuan teaches receiving, the neuron, a set of instructions for convolving the input with the convolutional kernel where each convolutional operation is performed in accordance with a different instruction in the set of instructions (“Present a coarse-grained reconfigurable CNN architecture, containing configuration neural blocks. It supports convolution operations with different kernel sizes, ranging from 1x1 to 12x12. At least 1.76x energy efficiency is achieved by adopting application-specific neural blocks and more than half of on-chip weight memory usage is removed by reconfigurable data quantization” [pg. 1, Introduction, right col, first bullet; See further: Yuan discloses sets of instructions “The accelerator is controlled by instructions from memory. Both image and weight data are loaded into the buffer SRAM and transferred to the image and filter buffers. After the convolution operations finished in CNBs, results will be added with bias. The results are sent to the ReLU unit and stored in the output buffer, which will be fetched by the buffer SRAM and used as the input image for the next loop. If there is a pooling layer after this convolution layer, data will be loaded into an independent pooling module from the buffer SRAM” [pg. 3, left col, para under Fig. 4]])
	Knag and Yuan are in the same field of endeavor of using neuromorphic processors/accelerators. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Knag’s neuromorphic processor to implement different instructions to perform convolutional operations on kernels of different sizes as taught by Yuan. One would have been motivated to make this modification in order to reduce energy consumption and on-chip memory requirements. [Abstract, Yuan]

Regarding claim 19, Knag/Yuan teaches The method of claim 13 where Knag teaches wherein the input is further defined as an image having a plurality of pixel values (“The line convolver computes the convolution of an input pixel with a row in the kernel (Fig. 2(c))” [pg. 1, § Sparse Convolver, ¶1; See also Fig. 1. discloses an image with pixel values]).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knag in view of Yuan and further in view of Niepert et al. ("Learning Convolutional Neural Networks for Graphs", hereinafter "Niepert")..

Regarding claim 4, Knag/Yuan teaches The configurable convolution processor of claim 3 where Knag further teaches and accumulating result of the dot product into an output buffer (See Fig. 2. (a)/(b)/(c) discloses an output buffer; Kim teaches the dot product.).
However Knag/Yuan fails to explicitly teach at each step of the walking path computing a dot product between a portion of the convolutional kernel and a portion of the given input segment
Kim teaches at each step of the walking path computing a dot product between a portion of the convolutional kernel and a portion of the given input segment (“Learning involves large vector and matrix multiplications that are naturally mapped to a vector processor. However, the vectors are sparse due to sparse neuron spikes (Fig. 4). We take advantage of this insight to design a scalar processor to cut over 84% of the workload and power. The low-cost scalar learning co-processor provides three instructions to support learning: vector-matrix product, matrix scaling, and matrix-matrix product, which are all executed element-by-element in a serial fashion.” [pg. C50, § Light-Weight On-Chip Learning Co-Processor, ¶2; matrix multiplication implies a dot product operation. Note: Niepert teaches walking path.])
Knag, Yuan, and Kim are in the same field of endeavor of using neuromorphic processors/accelerators. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Knag’s/Yuan’s teachings to compute a dot product between a portion of the kernel and a portion of the input as taught by Kim. Using a dot product to perform convolutional operations is well-known in the art, thus one would have been motivated to make this modification to yield predictable results. 
However Knag/Yuan/Kim fails to explicitly teach wherein convolving each segment with the convolutional kernel further comprises determining a walking path for scanning the physical convolution module in relation to a given input segment, where the walking path aligns with center of each pixel of the convolutional kernel when visually overlaid onto the convolutional kernel and the walking path aligns with center of the input segment when visually overlaid onto the given input segment
Niepert teaches wherein convolving each segment with the convolutional kernel further comprises determining a walking path for scanning the physical convolution module in relation to a given input segment (“A path is a walk with distinct nodes. We write d(u, v) to denote the distance between u and v, that is, the length of the shortest path between u and v. N1(v) is the 1-neighborhood of a node, that is, all nodes that are adjacent to v.” [pg. 3, § 3.2. Graphs, ¶1]), where the walking path aligns with center of each pixel of the convolutional kernel when visually overlaid onto the convolutional kernel and the walking path aligns with center of the input segment when visually overlaid onto the given input segment (“
    PNG
    media_image3.png
    297
    361
    media_image3.png
    Greyscale
” [pg. 1, Figure 1.])
Knag, Yuan, Kim and Niepert are all in the same field of endeavor of using convolutional neural networks. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. Niepert discloses a method for learning convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan/Kim by implementing a walking path given an input segment as taught by Niepert. One would have been motivated to make this modification in order to increase computational efficiency. [§ Introduction, ¶2, Niepert]

Regarding claim 14, Knag/Yuan teaches The method of claim 13, where Knag further teaches and accumulating result of the dot product into an output buffer (See Fig. 2. (a)/(b)/(c) discloses an output buffer; Kim teaches the dot product.).
However Knag/Yuan fails to explicitly teach at each step of the walking path computing a dot product between a portion of the convolutional kernel and a portion of the given input segment
Kim teaches at each step of the walking path computing a dot product between a portion of the convolutional kernel and a portion of the given input segment (“Learning involves large vector and matrix multiplications that are naturally mapped to a vector processor. However, the vectors are sparse due to sparse neuron spikes (Fig. 4). We take advantage of this insight to design a scalar processor to cut over 84% of the workload and power. The low-cost scalar learning co-processor provides three instructions to support learning: vector-matrix product, matrix scaling, and matrix-matrix product, which are all executed element-by-element in a serial fashion.” [pg. C50, § Light-Weight On-Chip Learning Co-Processor, ¶2; matrix multiplication implies a dot product operation. Note: Niepert teaches walking path.])
However Knag/Yuan/Kim fails to explicitly teach wherein convolving each segment with the convolutional kernel further comprises determining a walking path for scanning the physical convolution module in relation to a given input segment, where the walking path aligns with center of each pixel of the convolutional kernel when visually overlaid onto the convolutional kernel and the walking path aligns with center of the input segment when visually overlaid onto the given input segment
Niepert teaches wherein convolving the portion of the input with the convolutional kernel includes determining a walking path for scanning the physical convolution module in relation to a given input segment (“A path is a walk with distinct nodes. We write d(u, v) to denote the distance between u and v, that is, the length of the shortest path between u and v. N1(v) is the 1-neighborhood of a node, that is, all nodes that are adjacent to v.” [pg. 3, § 3.2. Graphs, ¶1]), where the walking path aligns with center of each pixel of the convolutional kernel when visually overlaid onto the convolutional kernel and the walking path aligns with center of the input segment when visually overlaid onto the given input segment (“
    PNG
    media_image3.png
    297
    361
    media_image3.png
    Greyscale
” [pg. 1, Figure 1.])
Knag, Yuan, Kim and Niepert are all in the same field of endeavor of using convolutional neural networks. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. Niepert discloses a method for learning convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan/Kim by implementing a walking path given an input segment as taught by Niepert. One would have been motivated to make this modification in order to increase computational efficiency. [§ Introduction, ¶2, Niepert]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Knag in view of Yuan and further in view of Sabarad et al. ("A Reconfigurable Accelerator for Neuromorphic Object Recognition", hereinafter "Sabarad").

Regarding claim 6, Knag/Yuan teaches The configurable convolution processor of claim 1, however fails to explicitly teach wherein the physical convolution module has a fixed size of four by four.
Sabarad teaches wherein the physical convolution module has a fixed size of four by four (“Our CPB is of size 4 x 4, and we compose 16 such CPBs in a 2-D grid to form a 16x16 convolution engine shown in Fig 3(a)” [pg. 815, § A. Reconfigurable Convolution engine, ¶1]).
Knag, Yuan and Sabarad are all in the same field of endeavor of using convolutional neural networks. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Sabarad discloses a convolution engine. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan to implement a 4x4 convolver as taught by Sabarad to yield predictable results. 

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knag in view of Yuan and further in view of Toderici et al. ("Variable Rate Image Compression with Recurrent Neural Networks", hereinafter "Toderici").

Regarding claim 8, Knag/Yuan teaches The configurable convolution processor of claim 1 however fails to explicitly teach wherein the front-end processor implements a recurrent neural network with feedforward operations and feedback operations performed by the plurality of neurons.
Toderici teaches wherein the front-end processor implements a recurrent neural network with feedforward operations (“This chaining is explicit, in the case of our feed-forward-only networks (Section 3.3 and Section 3.5) and is implicit, through the recurrent structure, in the case of our LSTM networks (described in Section 3.4 and Section 3.6)” [pg. 3, 3.1 Image Compression Framework, ¶3; See also Section 3.3]) and feedback operations performed by the plurality of neurons (“For the backward pass of back-propagation, we take the derivative of the expectation. Since E[b(x)] = x for all x ∈ [−1, 1], we pass the gradients through b unchanged [pg. 4, 3.2 Binary Representation, ¶4; neurons are inherent to perform feedforward/feedback operations]).
	Knag, Yuan and Toderici are all in the same field of endeavor of using neural networks for image processing. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Toderici discloses variable image compression with RNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan to implement a RNN to perform feedforward/feedback operations as taught by Toderici. One would have been motivated to implement a RNN in order to reduce separate operations for improved hardware efficiency. [pg. 6, ¶2, Toderici]

Regarding claim 9, Knag/Yuan/Toderici teaches The configurable convolution processor of claim 8, where Toderici teaches wherein neurons in the plurality of neurons are configured to receive a portion of the input during a first iteration and configured to receive a reconstruction error during subsequent iterations, where the reconstruction error is difference between the portion of input and a reconstructed input from a previous iteration (“Figure 1: The fully-connected residual autoencoder. We depict a two-iteration architecture, with the goal of the first iteration being to encode the original input patch and the goal of the second iteration being to encode the residual from the first level’s reconstruction. In our 64-bit results, reported in Table 1, we have 16 iterations giving 4 bits each. The blocks marked with 512 are fully-connected neural network layers with 512 units and tanh nonlinearities. The loss applied to the residuals in training is a simple L2 measure.” [pg. 5, Figure 1. The loss would be equivalent to a reconstruction error.]).
Knag, Yuan and Toderici are all in the same field of endeavor of using neural networks for image processing. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Toderici discloses variable image compression with RNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan to implement a RNN to perform feedforward/feedback operations as taught by Toderici. One would have been motivated to implement a RNN in order to reduce separate operations for improved hardware efficiency. [pg. 6, ¶2, Toderici]

Regarding claim 17, Knag/Yuan teaches The method of claim 16 however fails to explicitly teach wherein the front-end processor implements a recurrent neural network with feedforward operations and feedback performed a plurality of neurons.
Toderici teaches wherein the front-end processor implements a recurrent neural network with feedforward operations (“This chaining is explicit, in the case of our feed-forward-only networks (Section 3.3 and Section 3.5) and is implicit, through the recurrent structure, in the case of our LSTM networks (described in Section 3.4 and Section 3.6)” [pg. 3, 3.1 Image Compression Framework, ¶3; See also Section 3.3]) and feedback operations performed by the plurality of neurons (“For the backward pass of back-propagation, we take the derivative of the expectation. Since E[b(x)] = x for all x ∈ [−1, 1], we pass the gradients through b unchanged [pg. 4, 3.2 Binary Representation, ¶4; neurons are inherent to perform feedforward/feedback operations]).
Knag, Yuan and Toderici are all in the same field of endeavor of using neural networks for image processing. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Toderici discloses variable image compression with RNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan to implement a RNN to perform feedforward/feedback operations as taught by Toderici. One would have been motivated to implement a RNN in order to reduce separate operations for improved hardware efficiency. [pg. 6, ¶2, Toderici]

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knag in view of Yuan and Toderici and further in view of Kim et al. ("A 640M pixel/s 3.65mW Sparse Event-Driven Neuromorphic Object Recognition Processor with On-Chip Learning", hereinafter "Kim").

Regarding claim 10, Knag/Yuan/Toderici teaches The configurable convolution processor of claim 9 where 
Toderici teaches creates the reconstructed input by convolving the spike matrix with the convolutional kernel (“With this design goal in mind, we can consider architectures that are built on top of residuals with the goal of minimizing the residual error in the reconstruction as additional information becomes available to the decoder. [pg. 3, 3.1 Image Compression Framework, ¶2; note: Kim teaches convolving the spike matrix with the convolutional kernel. See Fig. 4(a)/(b) on pg. C51]).
However fails to explicitly teach wherein neurons in the plurality of neurons generate a spike when a convolution result exceeds a threshold, accumulates spikes in a spike matrix
Kim teaches wherein neurons in the plurality of neurons generate a spike when a convolution result exceeds a threshold (“A neuron spike represents an active feature that triggers a weighted vote for each class node. The weight depends on the degree of the feature’s association with the object class, and they are learned through supervised learning. Since neuron spikes are sparse, the classifier is designed to be event-driven to reduce its power by 88%. The binary spike train allows the classifier to be implemented with adders, replacing costly multipliers to save 72% area and 65% power. The class node outputs from the four sub-classifiers are used to score the most likely object class as output.” [pg. C50, Sparse Feature Extraction and Sparse Event-Driven Classifier, ¶3]), accumulates spikes in a spike matrix (pg. C51, Fig. 4 (a) Feature matrix and a 64-entry spike count vector multiplication to support learning)
Knag, Yuan, Kim and Toderici are all in the same field of endeavor of using neural networks for image processing. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. Toderici discloses variable image compression with RNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan/Kim to implement a RNN to reconstruct the input as taught by Toderici. One would have been motivated to implement a RNN in order to reduce separate operations for improved hardware efficiency. [pg. 6, ¶2, Toderici]

Regarding claim 18, Knag/Yuan/Toderici teaches The method of claim 17 further comprises where Toderici teaches creating, by the neuron, a reconstructed input by convolving the spike matrix with the convolutional kernel (“With this design goal in mind, we can consider architectures that are built on top of residuals with the goal of minimizing the residual error in the reconstruction as additional information becomes available to the decoder. [pg. 3, 3.1 Image Compression Framework, ¶2; note: Kim teaches convolving the spike matrix with the convolutional kernel. See Fig. 4(a)/(b) on pg. C51]);
However Knag/Yuan/Toderici fails to explicitly teach generating, by the neuron, a spike when the result exceeds a threshold, accumulating, by the neuron, spikes in a spike matrix and returning, by the neuron, the reconstructed input to the front-end processor
Kim teaches generating, by the neuron, a spike when the result exceeds a threshold (“A neuron spike represents an active feature that triggers a weighted vote for each class node. The weight depends on the degree of the feature’s association with the object class, and they are learned through supervised learning. Since neuron spikes are sparse, the classifier is designed to be event-driven to reduce its power by 88%. The binary spike train allows the classifier to be implemented with adders, replacing costly multipliers to save 72% area and 65% power. The class node outputs from the four sub-classifiers are used to score the most likely object class as output.” [pg. C50, Sparse Feature Extraction and Sparse Event-Driven Classifier, ¶3]); 
accumulating, by the neuron, spikes in a spike matrix (pg. C51, Fig. 4 (a) Feature matrix and a 64-entry spike count vector multiplication to support learning); 
and 
returning, by the neuron, the reconstructed input to the front-end processor (“Recognizing objects in an image can be accomplished by first extracting features from the image using an inference module (IM), and then classifying the object based on the extracted features using a classifier (Fig. 1).” [pg. C50, § Introduction, ¶1; note: Toderici teaches reconstructing the input as cited below See further Fig. 3 shows results from convolving the input image being returned to a classifier. A front-end processor would be inherent to perform operations of a classifier.]).
Knag, Yuan, Kim and Toderici are all in the same field of endeavor of using neural networks for image processing. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. Toderici discloses variable image compression with RNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan/Kim to implement a RNN to reconstruct the input as taught by Toderici. One would have been motivated to implement a RNN in order to reduce separate operations for improved hardware efficiency. [pg. 6, ¶2, Toderici]

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knag in view of Yuan, Kim and Toderici and further in view of Woo et al. ("US 9818059 B1, hereinafter "Woo").

Regarding claim 11, Knag//Yuan/Kim/Toderici teaches The configurable convolution processor of claim 10 however fails to explicitly teach wherein the reconstructed input is accompanied by a non-zero map, such that non-zero entries are represented by a one and zero entries are represented by zero in the non-zero map 
Woo teaches wherein the reconstructed input is accompanied by a non-zero map, such that non-zero entries are represented by a one and zero entries are represented by zero in the non-zero map (“As shown in FIG. 3, bitmap 303 can use binary values to map detected zero value input activations and detected non-zero value input activations. For example, a binary value of “0” can correspond to a detected zero input activation value and a binary value of “1” can correspond to a detected non-zero input activation value. For example, bitmap 303 can be an 8-bit bitmap in which odd numbered bit positions that include a binary “1” correspond to non-zero activation values and even numbered bit positions that include a binary “0” correspond to zero activation values.” [col 7, lines 45-54]).
Knag, Yuan, Kim, Toderici, and Woo are all in the same field of endeavor of using neural networks for image processing. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. Toderici discloses variable image compression with RNNs. Woo discloses a method to reduce hardware computations by exploiting input data sparsity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan/Kim/Toderici by representing non-zero entries as a one and zero entries as a zero as taught by Woo. One would have been motivated to make this modification in order to skip/bypass a computation involving a zero entry thus improving overall system computation efficiency. [col 4, lines 4-17, Woo]

Regarding claim 12, Knag//Yuan/Kim/Toderici/Woo teaches The configurable convolution processor of claim 11 where Woo teaches wherein, for each step of the path, neurons in the plurality of neurons skip performing a dot product when corresponding entry in the non-zero map is zero (“Unlike conventional hardware accelerators that perform dense matrix multiplication over time, this specification describes an architecture that can 1) skip or bypass a computation upon seeing zero input values; and 2) reduce memory usage in a compute unit by storing compressed input activations that include only non-zero values. Overall, through the teachings of this specification, compute unit performance for neural network inference computations is improved and energy savings are realized by skipping unnecessary computations.” [col 4, lines 7-17; matrix multiplication would be equivalent to a dot product.]).
Knag, Yuan, Kim, Toderici, and Woo are all in the same field of endeavor of using neural networks for image processing. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. Toderici discloses variable image compression with RNNs. Woo discloses a method to reduce hardware computations by exploiting input data sparsity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan/Kim/Toderici by representing non-zero entries as a one and zero entries as a zero as taught by Woo. One would have been motivated to make this modification in order to skip/bypass a computation involving a zero entry thus improving overall system computation efficiency. [col 4, lines 4-17, Woo]

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Knag in view of Yuan, Kim, and Niepert and further in view of Woo.

Regarding claim 15, Knag/Yuan/Kim/Niepert teaches The method of claim 14 however fails to explicitly teach wherein computing a dot product further comprises skipping the dot product operation when a corresponding entry in a non-zero map is zero.
Woo teaches wherein computing a dot product further comprises skipping the dot product operation when a corresponding entry in a non-zero map is zero (“Unlike conventional hardware accelerators that perform dense matrix multiplication over time, this specification describes an architecture that can 1) skip or bypass a computation upon seeing zero input values; and 2) reduce memory usage in a compute unit by storing compressed input activations that include only non-zero values. Overall, through the teachings of this specification, compute unit performance for neural network inference computations is improved and energy savings are realized by skipping unnecessary computations.” [col 4, lines 7-17; matrix multiplication would be equivalent to a dot product.]).
Knag, Yuan, Kim, Niepert, and Woo are all in the same field of endeavor of using neural networks for image processing. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. Niepert discloses a method for learning convolutional neural networks. Woo discloses a method to reduce hardware computations by exploiting input data sparsity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Knag/Yuan/Kim/Niepert by representing non-zero entries as a one and zero entries as a zero as taught by Woo. One would have been motivated to make this modification in order to skip/bypass a computation involving a zero entry thus improving overall system computation efficiency. [col 4, lines 4-17, Woo]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Knag in view of Yuan and Kim.

Regarding claim 16, Knag/Yuan teaches The method of claim 13, however fails to explicitly teach further comprises returning, by the neuron, result from convolving the portion of the input with the convolutional kernel to a front-end processor.
Kim teaches returning, by the neuron, result from convolving the portion of the input with the convolutional kernel to a front-end processor (“Recognizing objects in an image can be accomplished by first extracting features from the image using an inference module (IM), and then classifying the object based on the extracted features using a classifier (Fig. 1).” [pg. C50, § Introduction, ¶1; See further Fig. 3 shows results from convolving the input image being returned to a classifier. A front-end processor would be inherent to perform operations of a classifier.]).
Knag, Yuan, and Kim are all in the same field of endeavor of using sparse neuromorphic processors. Knag discloses a sparse neuromorphic processor trained with sparsity regularization. Yuan discloses a reconfigurable architecture for CNNs. Kim discloses a method for object cognition using a neuromorphic object processor. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Knag’s/Yuan’s teachings to implement a set of instructions to convolve to a front-end processor as taught by Kim. One would have been motivated to make this modification to reduce computational workload and power. [pg. C50, § Light-Weight On-Chip Learning Co-Processor, ¶2, Kim]

Response to Arguments
Applicant's arguments filed 04/21/2022 ( on pgs. 6-7)  with respect to claims 1 and 13 have been considered but are moot because the newly amended limitations are now taught by the newly presented art of Yuan. Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122